 

Case 1:20-cr-00398-GBD Document 88 Filed 04/15/21 Page 1 of 1

ne Tt

    
 
    

UNITED STATES DISTRICT COURT ELECTRON 5
SOUTHERN DISTRICT OF NEW YORK pe

 

 

 

 

UNITED STATES OF AMERICA,

-against-

ORDER
KARINA CHAIREZ,

20 Crim. 398 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

Defendant’s request to modify the conditions of her release for permission to travel to

Mexico for two weeks is DENIED.

Dated: New York, New York
April 15, 2021

SO ORDERED.

Gay B Dorsko
CEPROEP. DANIELS
ted States District Judge

 
